Citation Nr: 1622710	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  14-06 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right hand disorder.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to October 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA) and has subsequently been transferred to the RO in St. Petersburg, Florida.

In February 2016, the Veteran testified via videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1. There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's right hand disorder is related to active duty.

2. There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's low back disorder is related to active duty.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right hand disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2. The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VA's duty to notify was satisfied by letter dated June 2009, July 2009, and March 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent post-treatment records, and providing an examination when necessary.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished as to the issues decided herein, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The VA incorporated the Veteran's in-service treatment records into his claims file.  In addition, post-service treatment records from the Veteran's private doctors have been incorporated into the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded VA examinations in July 2013 and December 2013.  These opinions involved a thorough review of the claims file and the opinions were was supported by a sufficient rationale.  Therefore, the Board finds that the reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims decided herein.

Furthermore, in February 2016 the Veteran testified at a Board videoconference hearing over which the undersigned Veterans Law Judge presided.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the Board hearing, the Veterans Law Judge clarified the issues on appeal and inquired as to the etiology and continuity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claims.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims decided herein such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claims

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet. App. 110, 111   (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b)  when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity is not established, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the regulatory provisions pertaining to chronicity and continuity of symptomatology are constrained by 38 C.F.R. § 3.309(a), and thus such provisions are only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2014).

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that his current right hand disorder and low back disorder stemmed from injuries sustained during service.  Given the Veteran's contentions, each issue will be addressed in turn.

Right hand disorder

As stated, the Veteran contends he injured his right hand during service.  Specifically, according to the Veteran's July 2012 Notice of Disagreement, the Veteran stated his right hand was injured while onboard the USS SAMUEL GOMPERS as a movie projector fell on his hand when a "big wave tipped the ship over which tipped the projector over and handed on [his] hand."  The Veteran stated he was diagnosed with carpel tunnel in the right hand and that there was a direct correlation to his right hand injury.  

According to the Veteran's in-service treatment records, in March 1969 the Veteran was treated for a right hand injury when a projector fell on it.  An x-ray taken at the time revealed the right hand was within normal limits.  He was given pain relievers and the hand was wrapped.  The Veteran's separation examination, dated September 1970, was absent of any residuals of a right hand injury. 

The post-service treatment records indicate the Veteran has reported hand numbness, pain, and weakness.  The records also confirm the Veteran has been diagnosed with median nerve neuritis and stenosing tenosynovitis of the third and fourth fingers. 

According to private treatment records from Dr. J. T. Adams, dated October 2007, the Veteran stated he has had problems with his hand for a few years.  He underwent an EMG nerve conduction study in 2005 which revealed some inflammation of his median nerve but no direct compression.  He stated his pain was intermittent but now has gotten fairly severe and painful.  He stated he experienced electrical shocks in his hand and has had some triggering of his ring and long finger.  

In December 2013, an opinion was obtained from a VA examiner who opined that the Veteran's right hand condition was less likely than not caused by, or as a result of, the right hand injury noted during his service.  The VA examiner acknowledged the Veteran's in-service injury as revealed in the record, but noted that the x-rays were reported to be normal at the time and he had normal neurological and upper extremity examination at the time of his separation.  The VA examiner stated that chronicity was not established as there were no ongoing visits for his right hand during service.  He also did not have any long term reassignments from his regular duties, hospitalizations, operations, medical board evaluation, or early discharge due to this disorder.  In addition, following separation from service, there was no continuity of treatment in the private sector.  This indicated that "this was a minor event which did not appear to have been associated with any significant injury or complications.  The in-service event can be considered to have been resolved by the records seen.  Consequently it is more likely that no future residual problems would be expected from this situation."

Upon review of the private treatment records from Dr. Adams, the VA examiner explained that it appeared the Veteran's right hand disorders were of relatively recent onset.  Therefore, "it is more likely that some other intervening factor occurred (in the ensuing thirty five years or more after leaving the service) that resulted in the development of the [V]eteran's current right hand claim."

After consideration of the entire record and the relevant law, the Board finds that the Veteran's current right hand disorder is not related to service, and service connection is not established.  The medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of the current right hand disorder and his military service.  In addition, there is no evidence that the Veteran's current right hand disability manifested to a compensable degree within one year of separation from active service, which precludes a grant of service connection on a chronic disease presumptive basis.

Significantly, the December 2013 VA examination report includes the most thorough and factually supported opinions of record, given that they are consistent with other evidence of record and included review of the claims file.  This medical evidence is competent, credible and persuasive, as it is based on accurate facts and supported by a rationale.

The Board acknowledges the Veteran's contentions that his current right hand disorder is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  However, the Veteran is not competent to opine on the diagnosis or etiology of his disability.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, the etiology of the current right hand disorder is a complex medical question that is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection for a current right hand disorder; the claim is therefore denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312; Gilbert, 1 Vet. App. at 58 (if the Board rules against a veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the veteran is not entitled to the benefit of the doubt) (internal quotations omitted).

Low back disorder

The Veteran contends that he injured his back during service when he fell. Specifically, the Veteran stated in a January 2010 statement that he fell down a ladder and injured his neck and low back.   He stated that since that day he has had trouble with his neck and low back. 

According to the in-service treatment record, the Veteran sought treatment for low back pain in November 1968.  The Veteran's September 1970 separation examination report indicated no complaints of any residual back injury such as pain and there were no abnormalities of the spine found. 

It is clear from the record that the Veteran has been treated for, and diagnosed with, a low back disorder after service.  In January 2013, B. Schuessler, a private chiropractor, stated that he treated the Veteran for his lower and upper back to relieve the pain.  Upon review of the in-service treatment records, the Veteran's lay statements, and a contemporary review of the records, the chiropractor opined that the Veteran's current low back pain is directly correlated to the military injury that occurred in November 1968.

The Veteran was afforded a VA examination in July 2013 where a diagnosis of lumbar spine degenerative disc disease (DDD) with sensory right lower extremity radiculopathy.  Upon review of the record, the Veteran's lay statements, and a physical examination, the VA examiner opined that it was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner acknowledged B. Schuessler's positive nexus opinion.  However, the VA examiner stated:

It appears that [B. Schuessler] [built] his opinion on the one single note from records.  He does not comment on the rest of the service records that indicate no follow-ups, abnormal findings, and no [complaints] for low back.  He does not comment on [the] normal back exam at separation with [the] Veteran denying any problems regarding his back.  There is no mention of ability of this Veteran to perform his active duties without any [limitations].  Moreover, [B. Schuessler] does not provide explanation of no complaints or diagnosis regarding low back for three decades after the service, or fact and significance of intercurrent injuries that Veteran had after the surgery.

Furthermore, the VA examiner stated B. Schuessler's opinion "contradicts a preponderance of medical literature showing that natural age especially if combined with increased axial load due to increased [body mass index] leads to degenerative changes in weight-bearing joints and spine."   

Therefore, the VA examiner, while considering one complaint of low back pain that resolved during service, determined that based on a review of service and post-service records, and the fact that the current diagnosis of lumbar spine degenerative joint disease with DDD was diagnosed more than three decades after service, the evidence of medical literature, and intercurrent injuries with motor vehicle accidents, the Veteran's current disorder "falls after service [and] there is a definite conclusion that his current diagnosis is not related to military service."

Finally, according to an April 2016 statement from Dr. F. A. Graf, a private orthopedic surgeon, who determined that upon a review of the Veteran's medical treatment records, "[i]t is more likely than not that there is a substantial causal connection to military service in Vietnam 1968-1970" and the Veteran's intervertebral disc syndrome with incapacitating episodes of the lumbar and cervical spine.  Dr. Graf stated this conclusion was "[s]upported by contemporaneous medical records referencing the lumbosacral spine."

After consideration of the entire record and the relevant law, the Board finds that the Veteran's current low back disorder is not related to service, and service connection is not established.  The medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of the disability and his military service.  Specifically, the VA examiner determined the Veteran's low back injury was etiologically related to his post-service injury.

Although the Board accepts that the Veteran experienced injury to his low back in service, there is no evidence of a chronic disability involving the low back during service or at separation.  In addition, the July 2013 VA examiner opined that the Veteran's current low back disorder was less likely as not caused by or a result of his military service (as there was no medical evidence linking the in-service injury to his disabilities) but rather were in part due to motor vehicle accidents post-service.

The Board acknowledges the positive nexus opinions offered by B. Schuessler and Dr. Graf.  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private examiner/treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49   (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Despite these positive nexus opinions, the conclusions do not address any of the contrary evidence of record, or provide any rationale supporting the opinions.  The Board further notes that these opinions are merely a conclusory statement without factual, medical rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).

In contrast, the July 2013 VA examination report includes the most thorough and factually supported opinions of record, given that they are consistent with other evidence of record and included review of the claims file. This medical evidence is competent, credible and persuasive, as it is based on accurate facts and supported by a rationale.  Id.   

The Board also acknowledges the Veteran's contentions that his current back disorder is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  However, the Veteran is not competent to opine on the diagnosis or etiology of his disability.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, the etiology of a low back disorder is a complex medical question that is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Although the Veteran has stated his symptoms started during service there is no evidence that he had arthritis of the low back during service or that it was disabling to a compensable degree within one year of separation from active duty.  In fact, the evidence as discussed above demonstrates that the Veteran's earliest complaint and diagnosis of a low back disorder post-service was in the late 2000s.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  This lengthy period is evidence that there has not been a continuity of symptomatology, and it weighs against the claim.  Id. at 1330.

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection for a low back disorder; the claim is therefore denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312; Gilbert, 1 Vet. App. at 58 (if the Board rules against a veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the veteran is not entitled to the benefit of the doubt) (internal quotations omitted).


ORDER

Entitlement to service connection for a right hand disorder is denied.

Entitlement to service connection for a low back disorder is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015). 

Regarding the issue of entitlement to service connection for PTSD, depression and bipolar disorder, the Board notes that various post-service treatment records reflect that the Veteran has been diagnosed with, and treated for, PTSD and depression.

The Veteran was afforded a VA examination in July 2013 for PTSD.  The Board finds, however, that this examination is inadequate for purposes of determining whether the Veteran's claim should be granted.  First, the July 2013 VA examiner determined that the Veteran did not meet the criteria for PTSD but failed to acknowledge and discuss the prior diagnosis of PTSD as indicated in the VA treatment records, namely in October 2011 and January 2013.  Second, both VA examinations did not acknowledge and discuss the additional diagnoses of major depressive disorder and anxiety.

Therefore, as the Board finds that the VA opinions of record regarding this issue are inadequate as they failed to address the diagnoses and treatment for PTSD as well as major depressive disorder and anxiety, a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1. Copies of updated treatment records should be obtained and added to the claims file.

2. Following completion of the above, schedule the Veteran for a VA PTSD/mental disorders examination.  The examiner is asked to address the nature and etiology of PTSD, major depressive disorder, and anxiety as reflected in the Veteran's VA treatment records.  If the examiner determines that no acquired psychiatric disorder is present other than anxiety disorder, he or she must discuss treatment records which diagnose PTSD, major depressive disorder, and anxiety.

Based on a review of the claims file and the results of the Veteran's examination, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed acquired psychiatric disability, to specifically include PTSD, major depressive disorder, and anxiety, is of service onset or otherwise related to active service or any incident of such service.  The examiner must address all previous psychiatric diagnoses in the record.

All opinions expressed by the examiner should be accompanied by a complete, clear rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims file and must be made available to the examiner, and the examiner must specify in the report that the claims file has been reviewed.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints and lay history should be recorded in full and addressed.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Upon completion of the foregoing, review the development undertaken to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

4. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AOJ should readjudicate the Veteran's claim, considering all applicable laws and regulations.  If the claim remains denied, the AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


